DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
Claims 2, 4, 11, 13, 18, and 19 are cancelled.
Claims 9, 10, 12, 14, 15, and 16 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the recitation “wherein the respective corners of the heat exchanger each define a respective internal passage extending from the top side plate to the bottom side plate, the respective internal passages each defining a respective fluid flow circuit for the plate fin heat exchanger” (emphasis added) (lines 30-33) appears to introduce new matter.
Specifically, applicant’s specification as originally filed discloses a plurality of corners (38a-38d) each defining an internal passage (89) (Figure 3, see also Figures 11-12).  Further, while it appears that certain corners of the heat exchanger are capable of being configured to receive mounting bars (151, 153) (Paragraphs 79-80 and Figures 18a-18d), tubing/hoses (153) (Paragraph 81 and Figures 18a-18d), or other fasteners for auxiliary components (Paragraph 82), there appears to be no support in applicant’s originally filed specification for the recitation that “the respective corners of the heat exchanger each define a respective internal passage, the respective internal passages each defining a respective fluid flow circuit for the plate fin heat exchanger” (emphasis added) as recited on lines 30-33 of amended claim 17.
While there is disclosure that certain corners of the heat exchanger are configured to define an internal passage that can receive tubing/hoses, there does not appear to be sufficient disclosure indicating that the tubing/hoses are connected to a flow circuit, let alone a disclosure that the tubing/hoses are connected to a flow circuit of the plate fin heat exchanger (i.e. connected to the hot and/or cold passages).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-8, 20-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the second vertical walls extending from the first tube sheet to the second tube sheet such that the second vertical walls enclose the hot passage between the first tube sheet and the second tube sheet” (i.e. the hot frame is between the first and second tube sheets) (lines 29-31) renders the claim indefinite.
Since the claim previously set forth “a first tube sheet and a second tube sheet between the cold passage and the hot passage” (emphasis added) (i.e. the first and second tube sheets are between the cold and hot frames) (claim 1, line 4) it is unclear where the second tube sheet is located in relation to the rest of the claimed heat exchanger.  Namely, it is unclear if the various elements are arranged in the order of (i) bottom side plate, cold frame, first tube sheet, hot frame, second tube sheet, top side plate or in the order of (ii) bottom side plate, cold frame, first tube sheet, second tube sheet, hot frame, top side plate.
For examination purposes and as best understood by applicants claims, it is assumed that the various elements are arranged in the order of bottom side plate, cold frame, first tube sheet, hot frame, second tube sheet, top side plate.
Regarding claim 20, the recitation “wherein the respective corners of the heat exchanger each define a mount for the heat exchanger” (emphasis added) (lines 1-2) renders the claim indefinite.  Since the claims previously set forth that “wherein the respective corners of the heat exchanger each define a respective internal passage extending from the top side plate to the bottom side plate, the respective internal passages each defining a respective fluid flow circuit for the plate fin heat exchanger (emphasis added) (claim 17, lines 30-31) it is unclear if the corners define a mount or if the corners define a flow circuit.  For examination purposes it is assumed that the corners either define a mount or a flow circuit.
Regarding claim 23, the recitation “wherein each respective side bar of the first pair of side bars at least one first groove for cutting through the respective side bar to remove at least a portion of the cold frame to define an inlet or outlet of the cold passage between the first plane and the second plane, and wherein each respective side bar of the second pair of side bars includes at least one second groove for cutting through the respective side bar to remove at least a portion of the hot frame to define an inlet or outlet of the hot passage between the third plane and the fourth plane” (emphasis added) (lines 1-7) renders the claim indefinite as the meets and bounds of the claim are unclear.
Namely, it is unclear if the claim is referring to an intermediate product (i.e. an intermediate heat exchanger having side bars with grooves) or a final product (i.e. a manufactured heat exchanger having inlets and outlets).  Specifically, it is unclear if the respective inlets and outlets of the cold and hot passages are required by the claim, or merely grooves which are capable of guiding cutting of respective side bars to define respective inlets and outlets of the cold and hot passages are required by the claim.  See also MPEP 806.05(j).
Regarding claim 25, the recitation “wherein each side bar of the first pair of side bars includes at least one first groove for cutting through the cold frame to remove at least a portion of the cold frame to define an inlet or outlet of the cold passage between the first plane and the second plane, and wherein each side bar of the second pair of side bars includes at least one second groove for cutting through the hot frame to remove at least a portion of the hot frame to define an inlet or outlet of the hot passage between the third plane and the fourth plane” (emphasis added) (lines 1-7) renders the claim indefinite as the meets and bounds of the claim are unclear.
Namely, it is unclear if the claim is referring to an intermediate product (i.e. an intermediate heat exchanger having side bars with grooves) or a final product (i.e. a manufactured heat exchanger having inlets and outlets).  Specifically, it is unclear if the respective inlets and outlets of the cold and hot passages are required by the claim, or merely grooves which are capable of guiding cutting of respective side bars to define respective inlets and outlets of the cold and hot passages are required by the claim.  See also MPEP 806.05(j).
Claims 3, 5-8, 21, and 22 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 17, 20, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swift (US 4,516,632) and Pollard (US 2018/0045469).
Regarding claims 1 and 5, Swift discloses a plate fin heat exchanger comprising: a cold passage defined by a cold frame (e.g. defined by one of a plurality of 32) (Annotated Figures 8-9 and Col. 4, line 51 to Col. 5, line 37), a hot passage defined by a hot frame (e.g. defined by another one of a plurality of 32) (Annotated Figures 8-9 and Col. 4, line 51 to Col. 5, line 37), a first tube sheet (e.g. defined by one of a plurality of 34) and a second tube sheet (e.g. defined by another one of a plurality of 34) between (i.e. alternatingly alternating) the cold passage and the hot passage (Annotated Figures 8-9), a top side plate (i.e. dependent upon orientation) (e.g. 36), and a bottom side plate (i.e. dependent upon orientation) (e.g. 38), where the cold passage, the first tube sheet, the second tube sheet, and the hot passage are between the top side plate and the bottom side plate (Annotated Figure 8-9),
Where the cold frame includes a first pair of main bars and a first pair of side bars (Annotated Figure 8), where respective main bars of the first pair of main bars are attached to respective side bars of the first pair of side bars at respective corners of the heat exchanger (Annotated Figure 8),
Where the hot frame includes a second pair of main bars and a second pair of side bars (Annotated Figure 8), where respective main bars of the second pair of main bars are attached to respective side bars of the second pair of side bars at the respective corners of the heat exchanger (Annotated Figure 8),
Where the respective corners of the heat exchanger are defined by each of an outer edge of the hot frame and an outer edge of the cold frame (Annotated Figure 8).  However, Swift does not teach or disclose the corners as defining internal passages and having non-square curvilinear shape.
Pollard discloses a plate fin heat exchanger comprising: a cold passage (Figures 1-2: See flow from 18 to 16 to 20) defined by a cold frame (e.g. 12), a hot passage (Figures 1-2: See flow from 22 to 16 to 24) defined by a hot frame (14), a tube sheet between the cold passage and the hot passage (Annotated Figure 2 and Paragraph 43), a top side plate (Figures 1-2 and Paragraph 24: A first outermost plate of a plurality of plates), and a bottom side plate (Figures 1-2 and Paragraph 24: A second outermost plate of a plurality of plates), where the cold frame includes a first pair of main bars and a first pair of side bars (Annotated Figures 1-2), where respective main bars of the first pair of main bars are attached to respective side bars of the first pair of side bars at respective corners of the heat exchanger (Annotated Figures 1-2), where the hot frame includes a second pair of main bars and a second pair of side bars (Annotated Figures 1-2), where respective main bars of the second pair of main bars are attached to respective side bars of the second pair of side bars at the respective corners of the heat exchanger (Annotated Figures 1-2), where the respective corners of the heat exchanger defined by each of an outer edge of the hot frame and an outer edge of the cold frame has a non-square curvilinear shape (Annotated Figures 1-2), and where the non-square curvilinear shape projects outwardly from at the attachment of the first pair of main bars and the first pair of side bars of the cold frame (Annotated Figures 1 and 2: The corners projects in directions away from points in which the first pair of main bars and the first pair of side bars join), and projects outwardly at the attachment of the second pair of main bars and the second pair of side bars of the hot frame (Annotated Figures 1 and 2: The corners project in a directions away from points in which the second pair of main bars and the second pair of side bars join), and where the respective corners of the heat exchanger each define an internal passage extending from the top side plate to the bottom side plate (Annotated Figures 1-2 and Paragraphs 24 and 43: See at least holes 30 and 32), where (claim 5) the respective corners of the heat exchanger define a mount for the heat exchanger (Paragraphs 9, 24, and 43, see also Annotated Figure 1: The corners define through holes -i.e. internal passages- that define mounting -i.e. alignment- features).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the corner as disclosed by Swift with a shape as taught by Pollard to facilitate mounting a heat exchanger or heat exchanger accessories by providing the heat exchanger with a corner having a shape that readily attaches/corresponds to heat exchanger mounting features.
Swift further discloses that the first pair of main bars and the first pair of side bars of the cold frame combine to define first vertical walls (i.e. four side surfaces of the cold frame defined by a thickness of the cold frame) extending around the cold passage (Annotated Figures 8 and 9), the first vertical walls extending from the bottom side plate to the first tube sheet such that the first vertical walls enclose the cold passage between the bottom side plate and the first tube sheet (Annotated Figures 8 and 9), where a top of the first vertical walls extend along a first plane (e.g. a bottom surface of the cold frame) adjacent to the first tube sheet (Annotated Figures 8 and 9), where a bottom of the first vertical walls extend along a second plane (e.g. a top surface of the cold frame) (Annotated Figures 8 and 9), and
Where the second pair of main bars and the second pair of side bars of the hot frame combine to define second vertical walls (i.e. four side surfaces of the hot frame defined by a thickness of the hot frame) extending around the hot passage (Annotated Figures 8 and 9), the second vertical walls extending from the first tube sheet to the second tube sheet such that the second vertical walls enclose the hot passage between the first tube sheet and the second tube sheet (Annotated Figures 8 and 9), where a top of the second vertical walls extend along a third plane (e.g. a bottom surface of the hot frame) adjacent to the second tube sheet (Annotated Figures 8 and 9), where a bottom of the second vertical walls extend along a fourth plane (e.g. a top surface of the hot frame) adjacent to the first tube sheet (Annotated Figures 8 and 9).


    PNG
    media_image1.png
    530
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    392
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1011
    1007
    media_image3.png
    Greyscale


Regarding claim 3, Swift discloses a plate fin heat exchanger as discussed above, further comprising a pan attached to the respective corners of the heat exchanger (Annotated Figures 8 and 9), where the pan defines a flow manifold fluidically coupled to one of the hot passage or the cold passage (Annotated Figures 8 and 9).
Regarding claim 6, Swift discloses a plate fin heat exchanger as discussed above, further comprising an outer shell (i.e. as defined by an outer side surface of the heat exchanger collectively formed by a plurality of first/second side bars and first/second support bars) (Annotated Figure 8) configured to define a first flow manifold into the hot passage (Annotated Figures 8 and 9: Hot manifold) and a second flow manifold into the cold passage (Annotated Figures 8 and 9: Cold manifold), and where the outer shell is configured to mate with the respective corners to attach the outer shell to the corner (Annotated Figures 8 and 9: The outer shell is integrally attached to the corners).
Regarding claim 7, Swift discloses a plate fin heat exchanger as discussed above, where the hot frame and cold frame are attached to each other via one or more braze joints (Col. 2, lines 33-44).
Regarding claim 8, Swift discloses a plate fin heat exchanger as discussed above, further comprising hot fins between the hot frame in the hot passage (Annotated Figures 8 and 9: See elements defining slots 32b in the hot passage) and cold fins between the cold frame in the cold passage (Annotated Figures 8 and 9: See elements defining slots 32b in the cold passage).
Regarding claims 17 and 20, Swift discloses a plate fin heat exchanger comprising: a cold passage defined by a cold frame (e.g. defined by one of a plurality of 32) (Annotated Figures 8-9 and Col. 4, line 51 to Col. 5, line 37), a hot passage defined by a hot frame (e.g. defined by another one of a plurality of 32) (Annotated Figures 8-9 and Col. 4, line 51 to Col. 5, line 37), a tube sheet (e.g. defined by one of a plurality of 34) between the cold passage and the hot passage (Annotated Figures 8-9), a top side plate (i.e. dependent upon orientation) (e.g. 36), and a bottom side plate (i.e. dependent upon orientation) (e.g. 38), where the cold passage, the tube sheet, and the hot passage are between the top side plate and the bottom side plate (Annotated Figure 8-9),
Where the cold frame includes a first pair of main bars defining a cold passage (Annotated Figures 8 and 9), a first pair of side bars defining cold flow manifolds (Annotated Figures 8 and 9), and a first pair of support bars defining hot flow manifolds (Annotated Figures 8 and 9),
Where the first pair of main bars extend substantially parallel to the first pair of support bars (Annotated Figure 8),
Where respective support bars of the first pair of support bars are attached to respective side bars of the first pair of side bars at respective corners of the heat exchanger (Annotated Figure 8),
Where the hot frame includes a second pair of main bars defining a hot passage (Annotated Figures 8 and 9), a second pair of side bars defining hot flow manifolds (Annotated Figures 8 and 9), and a second pair of support bars defining cold flow manifolds (Annotated Figures 8 and 9),
Where the second pair of main bars extend substantially parallel to the second pair of support bars (Annotated Figure 8),
Where respective support bars of the second pair of support bars are attached to respective side bars of the second pair of side bars at the respective corners of the heat exchanger (Annotated Figure 8), and
Where the respective corners of the heat exchanger are defined by each of an outer edge of the hot frame and an outer edge of the cold frame (Annotated Figure 8).  However, Swift does not teach or disclose the corners as defining internal passages and having non-square curvilinear shape.
Pollard discloses a plate fin heat exchanger comprising: a cold passage (Figures 1-2: See flow from 18 to 16 to 20) defined by a cold frame (e.g. 12), a hot passage (Figures 1-2: See flow from 22 to 16 to 24) defined by a hot frame (14), a tube sheet between the cold passage and the hot passage (Annotated Figure 2 and Paragraph 43), a top side plate (Figures 1-2 and Paragraph 24: A first outermost plate of a plurality of plates), and a bottom side plate (Figures 1-2 and Paragraph 24: A second outermost plate of a plurality of plates), where the cold frame includes a first pair of main bars and a first pair of side bars (Annotated Figures 1-2), where respective main bars of the first pair of main bars are attached to respective side bars of the first pair of side bars at respective corners of the heat exchanger (Annotated Figures 1-2), where the hot frame includes a second pair of main bars and a second pair of side bars (Annotated Figures 1-2), where respective main bars of the second pair of main bars are attached to respective side bars of the second pair of side bars at the respective corners of the heat exchanger (Annotated Figures 1-2), where the respective corners of the heat exchanger defined by each of an outer edge of the hot frame and an outer edge of the cold frame has a non-square curvilinear shape (Annotated Figures 1-2), and where the non-square curvilinear shape projects outwardly from at the attachment of the first pair of main bars and the first pair of side bars of the cold frame (Annotated Figures 1 and 2: The corners projects in directions away from points in which the first pair of main bars and the first pair of side bars join), and projects outwardly at the attachment of the second pair of main bars and the second pair of side bars of the hot frame (Annotated Figures 1 and 2: The corners project in a directions away from points in which the second pair of main bars and the second pair of side bars join), and where the respective corners of the heat exchanger each define a respective internal passage extending from the top side plate to the bottom side plate (Paragraphs 9, 24, and 43, see also Annotated Figures 1-2: The corners define through holes -i.e. internal passages- that define mounting -i.e. alignment- features through each plate), the respective internal passages each defining a respective fluid flow circuit for the plate fin heat exchanger (Paragraphs 9, 24, and 43, see also Annotated Figures 1-2: The corners define through holes -i.e. internal passages- that define mounting -i.e. alignment- features through each plate, where the through holes are inherently capable of admitting a flow circuit of ambient air, and where at least element 32 defines a fluid flow circuit for the plate fin heat exchanger in that element 32 defines a fluidic valve) and where (claim 20) the respective corner of the heat exchanger define a mount for the heat exchanger (Paragraphs 9, 24, and 43, see also Annotated Figure 1: The corners define through holes -i.e. internal passages- that define mounting -i.e. alignment- features).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the corner as disclosed by Swift with a shape as taught by Pollard to facilitate mounting a heat exchanger or heat exchanger accessories by providing the heat exchanger with a corner having a shape that readily attaches/corresponds to heat exchanger mounting features.
Regarding claim 22, Swift discloses a plate fin heat exchanger as discussed above,
where a respective main bar of the first pair of main bars extends longitudinally along a first axis (Annotated Figure 8) and a respective side bar of the first pair of side bars extends longitudinally along a second axis (Annotated Figure 8) such that the first axis and the second axis intersect at the attachment of the respective main bar to the respective side bar (i.e. at a respective corner) (Annotated Figure 8), where the corner projects outwardly from the intersection of the first axis and the second axis (Annotated Figure 8), and
where a respective main bar of the second pair of main bars extends longitudinally along a third axis (Annotated Figure 8) and a respective side bar of the second pair of side bars extends longitudinally along a fourth axis (Annotated Figure 8) such that the third axis and the fourth axis intersect at the attachment of the respective main bar to the respective side bar (i.e. at a respective corner) (Annotated Figure 8), where the corner projects outwardly from the intersection of the third axis and the fourth axis (Annotated Figure 8).
However, Swift does not teach or disclose the corners as having non-square curvilinear shape.
Pollard discloses a plate fin heat exchanger comprising: a cold passage (Figures 1-2: See flow from 18 to 16 to 20) defined by a cold frame (e.g. 12), a hot passage (Figures 1-2: See flow from 22 to 16 to 24) defined by a hot frame (14), a tube sheet between the cold passage and the hot passage (Annotated Figure 2 and Paragraph 43), a top side plate (Figures 1-2 and Paragraph 24: A first outermost plate of a plurality of plates), and a bottom side plate (Figures 1-2 and Paragraph 24: A second outermost plate of a plurality of plates), where the cold frame includes a first pair of main bars and a first pair of side bars (Annotated Figures 1-2), where respective main bars of the first pair of main bars are attached to respective side bars of the first pair of side bars at respective corners of the heat exchanger (Annotated Figures 1-2), where the hot frame includes a second pair of main bars and a second pair of side bars (Annotated Figures 1-2), where respective main bars of the second pair of main bars are attached to respective side bars of the second pair of side bars at the respective corners of the heat exchanger (Annotated Figures 1-2), where the respective corners of the heat exchanger defined by each of an outer edge of the hot frame and an outer edge of the cold frame has a non-square curvilinear shape (Annotated Figures 1-2), and where the non-square curvilinear shape projects outwardly from at the attachment of the first pair of main bars and the first pair of side bars of the cold frame (Annotated Figures 1 and 2: The corners projects in directions away from points in which the first pair of main bars and the first pair of side bars join), and projects outwardly at the attachment of the second pair of main bars and the second pair of side bars of the hot frame (Annotated Figures 1 and 2: The corners project in a directions away from points in which the second pair of main bars and the second pair of side bars join), and where the respective corners of the heat exchanger each define an internal passage extending from the top side plate to the bottom side plate (Annotated Figures 1-2 and Paragraphs 24 and 43: See at least holes 30 and 32).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the corner as disclosed by Swift with a shape as taught by Pollard to facilitate mounting a heat exchanger or heat exchanger accessories by providing the heat exchanger with a corner having a shape that readily attaches/corresponds to heat exchanger mounting features.
Regarding claim 23, and as best understood by applicant’s claims, Swift discloses a plate fin heat exchanger as discussed above,
where each respective side bar of the first pair of side bars at least one first groove for cutting through the respective side bar to remove at least a portion of the cold frame to define an inlet or outlet of the cold passage between the first plane and the second plane (Annotated Figures 8 and 9: There is at least one groove that is at least partially defined by a first side bar in the cold frame that defines inlet/outlets -i.e. inlet/outlet manifolds- of the cold passage), and where each respective side bar of the second pair of side bars includes at least one second groove for cutting through the respective side bar to remove at least a portion of the hot frame to define an inlet or outlet of the hot passage between the third plane and the fourth plane (Annotated Figures 8 and 9: There is at least one groove that is at least partially defined by a second side bar in the hot frame that defines inlet/outlets -i.e. inlet/outlet manifolds- of the hot passage).
Note: The claimed phrases “for cutting through the respective side bar to remove at least a portion of the cold frame” (lines 2-3) and “for cutting through the respective side bar to remove at least a portion of the hot frame” (line 6) are being treated as a product by process limitation; that is, that the first bar and the third bar are removed by cutting.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 25, and as best understood by applicant’s claims, Swift discloses a plate fin heat exchanger as discussed above,
where each side bar of the first pair of side bars includes at least one first groove for cutting through the cold frame to remove at least a portion of the cold frame to define an inlet or outlet of the cold passage between the first plane and the second plane (Annotated Figures 8 and 9: There is at least one groove that is at least partially defined by a first side bar in the cold frame that defines inlet/outlets -i.e. inlet/outlet manifolds- of the cold passage), and where each side bar of the second pair of side bars includes at least one second groove for cutting through the hot frame to remove at least a portion of the hot frame to define an inlet or outlet of the hot passage between the third plane and the fourth plane (Annotated Figures 8 and 9: There is at least one groove that is at least partially defined by a second side bar in the hot frame that defines inlet/outlets -i.e. inlet/outlet manifolds- of the hot passage).
Note: The claimed phrases “for cutting through the cold frame to remove at least a portion of the cold frame” (lines 2-3) and “for cutting through the hot frame to remove at least a portion of the hot frame” (lines 5-6) are being treated as a product by process limitation; that is, that the first bar and the third bar are removed by cutting.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swift (US 4,516,632) and Pollard (US 2018/0045469), and further in view of Kwon et al. (US 8,955,578).
Regarding claims 21 and 24, Swift discloses a plate fin heat exchanger as discussed above.  However, Swift does not explicitly teach or disclose the corner as defining a circular shape.
Kwon et al. teaches a heat exchanger (100), comprising: a cold passage (113a), a hot passage (113b), and an outer shell (10) configured to define a first flow manifold (e.g. 20) into the hot passage and a second flow manifold (e.g. 30) into the cold passage, and where the outer shell is configured to mate with the corner to attach the outer shell to the corner (Figure 1: See elements 14 and 11 which interface with corners 130 of the heat exchanger), and where the corner defines a circular shape (Figure 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the corner as disclosed by Swift with a circular shape as taught by Kwon et al. to facilitate mounting a heat exchanger within a duct by providing the heat exchanger with a corner having a shape that readily attaches/corresponds to heat exchanger mounting features within the duct (Col. 4, lines 6-28 of Kwon et al.).


Response to Arguments
Regarding the arguments on page 9, lines 8-19:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness
Regarding the statements on page 9, line 20 to page 10, line 12:
Applicant’s statements regarding the basis of rejection in the 11/29/2021 Office action are noted.
Regarding the arguments on page 10, line 13 to page 12, line 10:
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 12, lines 11-27:
Applicant alleges that Pollard and Swift do not teach or disclose claim 17 in that neither Pollard and Swift teach or disclose “respective corners of the heat exchanger each define a respective internal passage extending from the top side plate to the bottom side plate, the respective internal passages each defining a respective fluid flow circuit for the plate fin heat exchanger” as recited in amended claim 17.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments have been considered but are moot in view of new grounds of rejection and new interpretation of the cited art as necessitated by applicant’s amendment.  Further, applicant’s amendment appears to introduce new matter and new indefiniteness.
However, it is noted Pollard does indeed disclose “respective corners of the heat exchanger each define a respective internal passage extending from the top side plate to the bottom side plate, the respective internal passages each defining a respective fluid flow circuit for the plate fin heat exchanger” in that Pollard discloses that the corners define through holes -i.e. internal passages- (Paragraphs 9, 24, and 43, see also Annotated Figures 1-2), where the through holes are inherently capable of admitting a flow circuit of ambient air, and where at least element 32 defines a fluid flow circuit since element 32 defines a fluidic valve housing (Paragraphs 24 and 43).  Further, the instant claims do not appear to specify a particular fluid the fluid circuit is configured to accommodate, only that the internal passage accommodates a fluid flow circuit for the plate fin heat exchanger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0038703 discloses a heat exchanger with corner through holes.
US 2007/0261428 discloses a heat exchanger with corner through holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763